
	
		II
		111th CONGRESS
		1st Session
		S. 1347
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 171 of title 28, United States Code, to
		  allow members of the Armed Forces to sue the United States for damages for
		  certain injuries caused by improper medical care, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Carmelo Rodriguez Military Medical
			 Accountability Act of 2009.
		2.Allowance of
			 claims by members of the Armed Forces against the United States for certain
			 injuries caused by improper medical care
			(a)In
			 generalChapter 171 of title
			 28, United States Code, is amended by adding at the end the following:
				
					2681.Certain claims
				by members of the Armed Forces of the United States
						(a)A claim may be brought against the United
				States under this chapter for damages relating to the personal injury or death
				of a member of the Armed Forces of the United States arising out of a negligent
				or wrongful act or omission in the performance of medical, dental, or related
				health care functions (including clinical studies and investigations) that is
				provided by a person acting within the scope of the office or employment of
				that person by or at the direction of the Government of the United States,
				whether inside or outside the United States.
						(b)A claim under this section shall not be
				reduced by the amount of any benefit received under subchapter III (relating to
				Servicemembers’ Group Life Insurance) of chapter 19 of title 38.
						(c)This section does not apply to any claim
				arising out of the combatant activities of the Armed Forces during time of
				armed conflict.
						(d)For purposes of
				claims brought under this section—
							(1)subsections (j)
				and (k) of section 2680 do not apply; and
							(2)in the case of an act or omission occurring
				outside the United States, the law of the place where the act or
				omission occurred shall be deemed to be the law of the place of
				domicile of the plaintiff.
							(e)As used in this
				section, the term a negligent or wrongful act or omission in the
				performance of medical, dental, or related health care functions (including
				clinical studies and investigations) has the same meaning given that
				term for purposes of section 1089(e) of title
				10.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 171 of
			 title 28, United States Code, is amended by adding at the end the
			 following:
				
					
						2681. Certain claims by members of the Armed Forces of the
				United
				States.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to a claim arising on or after January 1, 1997, and any period of limitation
			 that applies to such a claim arising before the date of enactment of this Act
			 shall begin to run on the date of that enactment.
			
